Citation Nr: 1008285	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-08 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for a rash on the hands 
and feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to June 1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of April 2002 by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  

A hearing was held before the undersigned Veterans Law Judge 
in July 2004.  In February 2005, the Board remanded the case 
for additional development of evidence.  The Board issued a 
decision in June 2006 which denied service connection for a 
back disorder and denied service connection for a skin 
disorder.

The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims.  In June 2008, the Court 
issued a Memorandum Decision which vacated the Board's 
decision and remanded the matter for further action.  The 
case has now been returned to the Board.  

The Board has noted that in the Court's order, it was stated 
that the Board had erroneously combined two separate service 
connections claims for upper and lower back disorders.  In 
light of this, the Board has listed the claims separately on 
the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board notes that the Veteran's service treatment records 
are unavailable and in such cases there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  

Regarding the claim for service connection for a skin 
disorder, in the Joint Motion, the parties noted that the 
report of a previous VA examination reflects that the 
examiner concluded that an opinion regarding whether a 
current skin disorder is related to service could not be 
provided without resort to speculation, but that no reason 
was provided as to why it would be speculation to do so.  The 
Court concluded that it was not clear if such an opinion 
would be speculation because the examination was conducted 
when the skin condition was in remission, or because the 
Veteran's medical records had been lost.  

The Board notes that the Veteran's skin disorder was not 
completely in remission at the time of the previous 
examination, as is demonstrated by the fact that the 
examination report contains specific findings of 
abnormalities due to the skin disorder.  Nevertheless, a 
remand is warranted for an explanation as to the basis for 
the examiner's conclusion.  The examination report is 
conclusory, with no explanation of the basis for the 
conclusion.  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  

With respect to his claim for service connection for a lower 
back disorder, the Board notes that the Veteran has claimed 
that he had onset of low back symptoms following hemorrhoid 
surgery in service in 1990 at which time he received an 
injection in his back.  The Board notes that as his service 
medical records are not available, the history of having 
received an injection in the back during hemorrhoid surgery 
may be accepted.  Nevertheless, the Board finds that a 
medical opinion is required to determine whether any back 
disorder may be attributed to such an injection.  
Accordingly, a back examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA skin disorders examination.  To the 
extent reasonably possible, the 
examination should be scheduled during a 
period of time when the skin disorder is 
having a flare-up.  The claims file must 
be made available for review by the 
examiner.  The examiner should comment as 
to the likelihood that any currently 
found skin disability is related to 
exposure to petroleum products in 
service.  For the sake of the opinion, 
the examiner should accept the Veteran's 
account of having such exposure to 
petroleum products in service.  The 
examiner should offer a fully supported 
explanation as to all opinions.  In the 
event that the examiner concludes that an 
opinion cannot be offered without 
resorting to speculation, the examiner 
should fully explain the reason why the 
opinion cannot be offered.  

2.  The Veteran should be scheduled for a 
VA spine disorders examination.  The 
claims file must be made available for 
review by the examiner.  The examiner 
should specifically comment regarding 
whether separate diagnoses are warranted 
for upper and lower back disorders.  The 
examiner should comment as to the 
likelihood that any currently found lower 
spine disability is related to a reported 
injection into the spine occurring in 
service during hemorrhoid surgery in 
1990.  For the sake of the opinion, the 
examiner should accept the Veteran's 
account of having such an injection in 
service.  The examiner should also 
comment as to the likelihood that any 
upper back disorder was caused by a back 
injury or heavy lifting during service.  
The examiner should offer a fully 
supported explanation as to all opinions.  
In the event that the examiner concludes 
that an opinion cannot be offered without 
resorting to speculation, the examiner 
should fully explain the reason why the 
opinion cannot be offered.

3.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If any of 
the reports is deficient in any manner, 
it should be returned to the physician, 
along with the claims file, for immediate 
corrective action. Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


